Citation Nr: 1131109	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  An April 1973 rating decision denied service connection for a right knee condition and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final April 1973 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee condition.

3.  The Veteran's service entrance examination and report of medical history show a preexisting left knee condition.

4.  The evidence of record does not show that the Veteran's preexisting right knee condition was permanently aggravated by his military service. 


CONCLUSIONS OF LAW

1.  The April 1973 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee condition is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. § 1110, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the its duty to notify in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records have been obtained, and he has not identified any VA treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran indicated treatment by a private physician in his December 2009 substantive appeal, the Veteran did not respond to a January 2010 letter requesting that he supply VA with treatment records from that physician, or provide authorization for VA to obtain such records.  The duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (noting that while the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim).  

The Veteran's August 2000 Social Security Administration (SSA) disability continuance determination, and the medical records considered in making that decision, were obtained in January 2009.  38 C.F.R. § 3.159 (c) (2).  A VA examination was not conducted with respect to the Veteran's claim for service connection, as none was required; the evidence of record at the time of certification to the Board did not reflect questions of a medical nature requiring resolution by a medical professional.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Aside from the Veteran's vague reference to private treatment discussed above, there is no indication in the record that any additional pertinent evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for a right knee condition in April 1973, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the April 1973 denial was that the Veteran's right knee condition preexisted service and was not aggravated by his military service.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the April 1973 rating decision which is relevant to, and probative of, this matter.

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the April 1973 rating decision, evidence added to the record includes the Veteran's written statements in his June 2007 claim, the Veteran's August 2000 SSA disability continuance determination, and the medical records considered in making that decision.  Specifically, the June 2007 statement included the Veteran's assertion that the right knee injury noted upon his entrance to service was a previous football injury, and that during service he suffered a new injury, a medial meniscus tear, while running.  

The written statement is "new," as it had not been previously considered by VA.  Further, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence, to include the Veteran's June 2007 statement, is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  

Thus, the Board finds that the evidence submitted since the last prior final rating decision is also material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee condition and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a right knee condition is reopened.

Merits of the Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

The Veteran indicated on his early February 1973 subjective report of medical history that he had a history of trick or locked knee, to include treatment at a private facility in 1972, and that he had been advised to have knee surgery prior to surgery but had not.  The examining physician determined that there had been a preexisting cartilage injury.  The Veteran's early February 1973 service entrance examination also noted that the Veteran had sustained a right knee injury in 1971, but reported no current problems, and after orthopedic evaluation, was found qualified for enlistment.  

Thus, the Board finds that the Veteran's right knee condition preexisted service.  Although no acute symptoms were noted at his service entrance examination, the Veteran clearly had a history of a right knee condition, accompanied by symptoms which had been severe enough to result in a physician's recommendation of surgery.  The Veteran's service entrance examination and the physician's annotations on his report of medical history also reflect that he had to be cleared by an orthopedic specialist prior to being accepted for enlistment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Thus, the question for appellate consideration is whether the Veteran's preexisting right knee condition was aggravated by his military service.  After review of the evidence of record, the Board finds that it was not.  

Three service treatment records each indicate that the Veteran's right knee condition preexisted service and was not aggravated thereby.  At a February 1973 orthopedic evaluation, soon after his service entrance, the Veteran reported a two-year history of right knee instability and locking after an initial right knee injury, then with locking, and giving way after running a few days before.  Torn medial right knee meniscus was diagnosed; the examining physician found that it had existed prior to service, and that the Veteran was not qualified for retention in his current physical condition.  Similarly, an early March 1973 service treatment record noted a two-year history of intermittent collapse and locking of his right knee, with current symptoms to include inability to full extent his right leg, march, or run normally.  The final diagnosis was torn right knee medial meniscus, noted to have existed prior to service and not incurred in the line of duty.  The March 1973 Medical Board Report indicated that the Veteran had a torn medial meniscus of the right knee, originating approximately in 1971, which had not been incurred in the line of duty, had existed prior to service, and had not been permanently aggravated by service.  The opinions contained in these records are supported by the preservice evidence of record, to include a September 1971 private treatment record showing suspicion of internal derangement of the right knee cartilage.

The Veteran has asserted that he had a new knee injury during service which was not related to his preexisting condition, and is the cause of his current right knee symptoms.  However, while the Veteran is competent to report that he injured his knee in service, and that he has continued to experience knee symptomatology since that time, his opinions as to the etiology of his current right knee condition are not probative as there is no evidence in the record that he has the professional competency to formulate such a conclusion, and are outweighed by the other evidence of record.  Compare Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer) to Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject such statements of a veteran if rebutted by the overall weight of the evidence). 

Further, no opinions of record, aside from the Veteran's lay contentions, suggest that his preexisting right knee condition disability was, in fact, aggravated by his military service, and his postservice employment tends to support the lack of aggravation.  His application for SSA disability benefits indicates that the Veteran worked for 15 years during the postservice period as a truck driver, ending only in 1993; thus, the record tends to suggest that the symptoms shown in service were simply a temporary worsening of his preexisting disability, not a permanent aggravation, as after service separation he was employed in a physical-labor capacity for an extended period of time.  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  For these reasons, the evidence of record does not support a finding of service connection for a right knee condition.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the issue of entitlement to service connection for a right knee condition is reopened.

Entitlement to service connection for a right knee condition is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


